DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 3, at line 5, recites “low energy reason” but is presumed to mean --low energy region--.  
Paragraph 39, at line 2, recites “imitated defrost” but is presumed to mean --initiated defrost--.
Appropriate correction is required.
Claim Objections
Claims 6, 12, and 14-19 are objected to because of the following informalities: 
Claim 6, at line 1, recites “configured to imitate” but is presumed to mean --configured to initiate--.  
Claim 12 recites “a relay 220” but should instead read --a relay (220)-- for proper claim form since the numeral 220 is directed to a reference character (see MPEP 608.01(m)).
Claim 14 recites “the one or more options” but should instead read --the one or more additional options-- for proper antecedent basis. 
Claim 15 recites “a heating, ventilation and air conditioning (HVAC) system a heat pump comprising a heat exchanger coil and coupled to the HVAC system”. This wording is unclear from a grammatical standpoint. For examination purposes the claim is presumed to describe an HVAC system that includes a heat pump comprising a heat exchanger coil. 
Claims 16-19 are also rejected as they depend from claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vie (US 2015/0184921).
	As to claim 1, Vie teaches a defrost controller device 200, the device 200 comprising:
	processing circuitry 230 positioned on a circuit board 201;
	a user interface 250 comprising a display 252 and controls 254 operatively coupled to the processing circuitry 230; and
	a plurality of electrical connectors 202-216 operatively connected to the processing circuitry 230 and supported by board 201;

		wherein the plurality of connectors 202-216 is arranged adjacent to the user interface 250 and aligned in the same direction (a direction to the left of interface 150, as shown in Fig. 2);
	wherein the processing circuitry 230 controls a defrost cycle for a heat pump based on the configuration of the heat pump (paragraphs 30-33).
	Vie does not explicitly teach a controller housing. However, Official Notice is taken that it is well known in the art to provide a controller circuit board within a housing for protection. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 200 of Vie by including it within a housing as claimed in order to protect the controller components from being damaged.
	As to claim 2, Vie teaches the circuitry 230 being configured to control the defrost cycle in a timing mode, wherein the circuitry 230 is configured to initiate a defrost cycle based on an accumulated run time of the heat pump, and wherein the defrost cycle comprises a defrost mode (paragraphs 35 and 61).
	As to claim 3, Vie teaches exiting the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 4, Vie teaches operation in a demand mode, wherein the circuitry 230 controls the heat pump to enter a defrost mode based on a signal from sensors 122-124 (paragraph 33).
As to claim 5, Vie teaches that one of the sensors is the temperature sensor 122 which is configured to send a signal to the circuitry 230 indicating a temperature of a coil 104 of the heat pump (paragraph 33). 
	As to claim 6, Vie teaches that the circuitry 230 is configured to initiate the defrost cycle based on a period of time while the coil is below a threshold coil temperature (paragraph 35).
	As to claim 7, Vie teaches the temperature sensor 122 as a first sensor and temperature sensor 124 as a second sensor configured to measure outdoor air temperature, wherein the defrost cycle is initiated based on a difference between the measured coil temperature and the measured outdoor air temperature (paragraph 33).
	As to claim 8, Vie teaches utilizing an internal clock (paragraph 44) as a fail-safe timer to terminate the defrost mode after a set length of time (paragraphs 32, 57, and 61).
	As to claim 11, Vie teaches the circuitry 230 configured to automatically switch between cooling and heating modes using a reversing valve 116 (paragraphs 25 and 32).
	As to claim 12, Vie teaches stopping a fan 114 during defrost (paragraph 30) but does not explicitly teach using a relay to stop the fan. However, Official Notice is taken that it is well known in the art to use relays for electrical control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie to use a relay for the fan control in order to provide a system capable of using a small amount of control signal power to control a fan that uses a large amount of power.
As to claims 13-14, Vie teaches a main circuit board 201, but does not explicitly teach a second circuit board including an option for wireless communication. However, Official Notice is taken that it is well known in the art to include a circuit board for wireless communication in a controller. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Vie to include a second control board for wireless communication as claimed because it would result in increased convenience by reducing the need for installation of connection wiring.
	As to claims 15-18, Vie, as modified, teaches the limitations of the claims as discussed in the rejections above.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vie as applied in the rejections discussed above, and further in view of Nelson (US 4,538,420).
	As to claims 9 and 19, Vie does not explicitly teach first and second pressure sensors, wherein the circuitry 230 is configured to initiate the defrost mode based on a pressure differential as claimed. However, Vie does broadly teach the use of pressure sensors connected to the circuitry 230 for the purpose of initiating a defrost operation (paragraph 34). Furthermore, Nelson teaches that it is known to utilize pressure sensors 21-22 to detect a pressure differential between two points in the system and initiate a defrost cycle based on a pressure difference between the sensors 21-22 satisfying a predetermined pressure threshold (col. 5, lines 5-20). Nelson also teaches that the use of temperature and pressure sensors for detecting frost formation is interchangeable 
	As to claim 10, Nelson teaches placing the sensors 21-22 at input and output sides of the outdoor coil 14 (Fig. 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vie in view of Topper (US 6,205,800).
	As to claim 20, Vie teaches most of the limitations of the claim as discussed in the rejections above. Vie does not explicitly teach operating the defrost controller in the timing mode at a second time where it is determined that one of the sensors is not providing a measurement. However, Topper teaches that it is known to operate in a timed defrosting mode when there is a sensor failure (col. 9, lines 50-55). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Vie to operate in the timing mode when the sensors do not provide a measurement as taught by Topper in order to prevent poor system performance as a result of undetected excessive frost accumulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763